On March 22, 1995, this court suspended respondent for a period of two years, stayed the suspension, and placed respondent on probation. On April 4, 1997, the court revoked respondent’s probation and reinstated his original two-year suspension. The court further ordered respondent to pay board costs in the amount of $1,154.73 plus interest at a rate of 10 percent per annum to begin accruing 90 days from the date of the order. The court further ordered respondent to bear the cost of publication as provided in Gov.Bar R. V(8)(D)(2). On January 15, 1998, respondent was notified of publication costs in the amount of $134.66 plus interest at a rate of 10 percent per annum to begin accruing 90 days from the date of the notification. On October 12, 1998, respondent was found in contempt for failure to comply with the court’s order of April 4,1997. On February 28, 2003, the court ordered respondent to show cause why he should not be held in contempt for failing to pay publication costs in the amount of $134.66, plus accrued interest. On March 7, 2003, the court was notified that respondent died on January 18, 2002. Accordingly,
IT IS ORDERED by the court, sua sponte, that the estate of respondent pay outstanding board costs in the amount of $1,154.73, plus accrued interest, and publication costs in the amount of $134.66, plus accrued interest.